United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2835
                                    ___________

Ilester Malone,                      *
                                     *
           Appellant,                *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Minnesota.
Hennepin County Medical Center,      *
                                     *     [UNPUBLISHED]
           Appellee.                 *
                                ___________

                           Submitted: April 24, 2001
                               Filed: April 27, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Ilester Malone appeals from the district court’s1 dismissal with prejudice of his
employment-discrimination case for failure to comply with a court order. We conclude
that the district court did not abuse its discretion, as Malone exhibited a pattern of
intentional delay by repeatedly failing to adhere to pretrial and hearing schedules.
See Hunt v. City of Minneapolis, 203 F.3d 524, 527 (8th Cir. 2000) (standard of
review; dismissal with prejudice under Fed. R. Civ. P. 41(b) should be used only in


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
cases of willful disobedience of court order or where litigant exhibits pattern of
intentional delay; district court need not find appellant acted in bad faith, but only that
he acted intentionally as opposed to accidentally or involuntarily).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-